DETAILED ACTION
	This is the first action on the merits. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/17/2020 has been considered by the examiner.

Drawings
The drawings are objected to because of the following minor informality: in fig. 3, the “PROCESSOR” appears to be missing corresponding reference number 40, as is indicated in paragraph [0031] of the present specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a driving unit configured to drive the wheel to cause the main body to travel” in lines 6-7 of claim 1 (see paragraph [0022] of the present specification);
“an operation unit mounted on the main body and configured to execute the predetermined operation on the operation target” in lines 11-13 of claim 1 (see paragraph [0021] of the present specification);
“a control unit configured to control the driving unit switchably between a first operation of causing the main body to travel with respect to the operation target and executing the predetermined operation by the operation unit on the operation target and a second operation of moving the main body so that the operation target can be received in the reception opening and executing the predetermined operation by the operation unit on the operation target received in the reception opening” in lines 14-23 of claim 1 (see paragraph [0031] of the present specification),
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Uemoto (US 2019/0179326 A1).

Regarding claim 1, Uemoto discloses an autonomous travel work machine comprising a main body and a wheel (In fig. 1 and paragraphs [0025-0026], Uemoto discloses a work vehicle 1 which carries out work while traveling autonomously including a machine body 3 and wheels 2), the autonomous travel work machine being configured to execute a predetermined operation on an operation target while autonomously traveling (In paragraph [0025], Uemoto discloses that the work vehicle carries out a grass (lawn) cutting work while traveling autonomously, where the examiner understands the grass or lawn to be the operation target), the autonomous travel work machine comprising:
a driving unit configured to drive the wheel to cause the main body to travel (In fig.2 and paragraph [0027], Uemoto discloses a pair of motors 4 mounted on the vehicle body 3 as power sources for the wheels 2);
a reception opening disposed on a side face of the main body with respect to a traveling direction of the main body (In fig. 1, the examiner understands the gap supplied between where the wheels contact the ground and the bottom of the vehicle body 3 to be a reception opening to allow grass to reach the cutter blade 54; the examiner understands that, as depicted in fig. 1, the reception opening is disposed on all sides of the work vehicle 1, including the left and right side faces with respect to a traveling direction of the main body; alternatively, the examiner may understand the reception opening to at least be disposed on a “bottom” face of the work machine, which is a side face of the main body with respect to a traveling direction of the main body under its broadest reasonable interpretation; see fig. 1 below);
an operation unit mounted on the main body and configured to execute the predetermined operation on the operation target (In fig. 1 and paragraph [0027], Uemoto discloses a mower device 53 (implement unit) having a cutter blade 54 for use in grass (lawn) cutting work mounted on the vehicle body 3); and
a control unit (In paragraph [0029], Uemoto discloses a driving section 26 built as hardware and software using a CPU; in paragraph [0038], Uemoto discloses that the driving section 26 drives the mower device 53 [operation unit] based on the driving condition, and transmits information to the traveling control device 10 to set the traveling route) configured to control the driving unit switchably between a first operation of causing the main body to travel with respect to the operation target and executing the predetermined operation by the operation unit on the operation target (In paragraph [0033], Uemoto discloses a load calculation section 24 that calculates a load of work, for example, a level 1 [first operation] which sets a cutting height to a predetermined first height and sets a rotational speed of the cutter blade 54 to a first speed; see also paragraphs [0037-0038] where Uemoto discloses determining whether an area is an area where a cutting work has already been carried out or not and controlling such that the vehicle will not travel again in a section where the work has been carried out) and a second operation of moving the main body so that the operation target can be received in the reception opening and executing the predetermined operation by the operation unit on the operation target received in the reception opening (In paragraph [0033], Uemoto discloses a load calculation section 24 that calculates a load of work, for example, a level 2 [second operation] which sets the cutting height to a second height higher than the first height and sets the rotational speed of the cutter blade 54 to the first speed; see also paragraphs [0037-0038] where Uemoto discloses determining whether an area is an area where a cutting work has already been carried out or not and controlling such that the vehicle will not travel again in a section where the work has been carried out; the examiner understands that the grass must be received in the reception opening to reach the cutter blade 54).

    PNG
    media_image1.png
    374
    606
    media_image1.png
    Greyscale

Fig. 1 of Uemoto (US 2019/0179326 A1) Annotated by Examiner

Regarding claim 2, Uemoto further discloses the autonomous travel work machine further comprising a detection unit configured to detect the operation target (In paragraphs [0031-0032], Uemoto discloses that the work vehicle 1 includes contact sensors 22 and camera 60), wherein
the control unit switches between the first operation and the second operation in accordance with a detection result of the detection unit (In paragraphs [0031-0033], Uemoto discloses that the load calculation section 24 calculates a level of load of work based on the work subject information transmitted from the work subject information acquisition section 21, where the work subject information acquisition section 21 obtains work subject information based on the detection result of the contact sensors 22 and based on the captured image acquired by the captured image acquisition section 23 via camera 60).

Regarding claim 3, Uemoto further discloses wherein the detection unit includes a contactless detection unit configured to contactlessly detect the operation target (In paragraph [0032], Uemoto discloses a captured image acquisition section 23 mounted on the vehicle body and acquires a captured image of a situation of the work subject by a camera 60).

Regarding claim 4, Uemoto further discloses wherein the contactless detection unit includes an imaging unit (In paragraph [0032], Uemoto discloses a captured image acquisition section 23 mounted on the vehicle body and acquires a captured image of a situation of the work subject by a camera 60).

Regarding claim 5, Uemoto further discloses wherein the detection unit includes a contact sensor configured to detect contact with the operation target (In paragraph [0031], Uemoto discloses contact sensors 22 mounted on the vehicle body and configured to detect a situation of a work subject by coming into contact therewith).

Regarding claim 6, Uemoto further discloses wherein, when the contact sensor is activated, and the contactless detection unit determines the operation target, the control unit causes the driving unit to execute the second operation (In paragraphs [0031-0033], Uemoto discloses that the load calculation section 24 calculates a level of load of work based on the work subject information transmitted from the work subject information acquisition section 21, where the work subject information acquisition section 21 obtains work subject information based on the detection result of the contact sensors 22 and based on the captured image acquired by the captured image acquisition section 23 via camera 60).

Regarding claim 10, Uemoto further discloses wherein
the main body includes a cover covering the operation unit (In fig. 1, although not explicitly disclosed, the examiner understands the vehicle body 3 to at least inherently comprise a “cover” under its broadest reasonable interpretation, where the vehicle body 3 is depicted as covering and surrounding the mower device 53 [operation unit] and other components of the work vehicle 1), and
the reception opening is a clearance between the cover and the wheel (In fig. 1, the examiner understands the gap supplied between where the wheels contact the ground and the bottom of the vehicle body 3 [cover] to be a reception opening to allow grass to reach the cutter blade 54).

Regarding claim 11, Uemoto further discloses wherein the operation target is lawn grass (In paragraph [0030], for example, Uemoto discloses that work subject may refer to grass (lawn) as a subject of grass cutting work).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hill (US 11,203,120 B1) teaches a mobile robotic frame that straddles a workpiece.
	Doughty (US 2017/0020064 A1) teaches a robotic lawnmower with a pressure sensor for detecting contact with vegetation and optical sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665            
                                                                                                                                                                             /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665